         Case 1:20-cr-00029-SPW Document 48 Filed 12/07/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 UNITED STATES OF AMERICA,                    Case No. CR-20-29-BLG-SPW


              Plaintiff,
                                           ORDER DENYING MOTION FOR
 vs.                                          POST-HEARING BRIEFING


 DAVID SHANE LINDELL,

              Defendant.



       Before the Court is Defendant's Motion requesting a post-hearing briefing

period (Doc. 47). Defendant indicated the Government objects to this motion.

       Whether there was consent to search the vehicle before the search occurred is

a factual determination the Court must make. Additional briefing cannot resolve this

issue. Therefore,

       IT IS HEREBY ORDERED that the Defendant's motion is DENIED.

       DATED this /^^^day of December, 2020.

                                             SUSAN P. WATTERS
                                             United States District Judge
